


110 HR 1811 IH: Maritime Law Enforcement Improvement

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1811
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. LaTourette (for
			 himself, Mr. LoBiondo, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 46, United States Code, to improve
		  maritime law enforcement.
	
	
		1.Short titleThis title may be cited as the
			 Maritime Law Enforcement Improvement
			 Act of 2007.
		2.Maritime law
			 enforcement
			(a)In
			 generalSubtitle VII of title
			 46, United States Code, is amended by adding at the end the following:
				
					707Maritime law
				enforcement
						
							Sec.
							70701. Offense.
							70702. Attempt or conspiracy.
							70703. Affirmative defenses.
							70704. Penalties.
							70705. Criminal forfeiture.
							70706. Civil forfeiture.
							70707. Extension beyond territorial jurisdiction.
							70708. Claim of failure to comply with international law;
				  jurisdiction of court.
							70709. Federal activities.
							70710. Definitions.
						
						70701.OffenseIt shall be unlawful for any person on board
				a covered vessel to transport or facilitate the transportation, harboring, or
				concealment of an alien on board such vessel knowing or having reason to
				believe that the alien is attempting to unlawfully enter the United
				States.
						70702.Attempt or
				conspiracyAny person on board
				a covered vessel who attempts or conspires to commit a violation of section
				70701 shall be subject to the same penalties as those prescribed for the
				violation, the commission of which was the object of the attempt or
				conspiracy.
						70703.Affirmative
				defensesIt is an affirmative
				defense to a prosecution under this section, which the defendant must prove by
				a preponderance of the evidence, that—
							(1)(A)the alien was on board
				pursuant to a rescue at sea, or was a stowaway; or
								(B)the entry into the United States was a
				necessary response to an imminent threat of death or serious bodily injury to
				the alien;
								(2)the defendant, as soon as reasonably
				practicable, informed the Coast Guard of the presence of the alien on the
				vessel and the circumstances of the rescue; and
							(3)the defendant
				complied with all orders given by law enforcement officials of the United
				States.
							70704.PenaltiesAny person who commits a violation of this
				chapter shall be imprisoned for not less than 3 nor more than 20 years or fined
				not more than $100,000, or both; except that—
							(1)in any case in
				which the violation causes serious bodily injury to any person, regardless of
				where the injury occurs, the person shall be imprisoned for not less than 7 nor
				more than 30 years or fined not more than $500,000, or both; and
							(2)in any case in
				which the violation causes or results in the death of any person regardless of
				where the death occurs, the person shall be imprisoned for not less than 10
				years nor more than life or fined not more than $1,000,000, or both.
							70705.Criminal
				forfeitureThe court, at the
				time of sentencing a person convicted of an offense under this chapter, shall
				order forfeited to the United States any vessel used in the offense in the same
				manner and to the same extent as if it were a vessel used in an offense under
				section 274 of the Immigration and Nationality Act (8 U.S.C. 1324).
						70706.Civil
				forfeitureA vessel that has
				been used in the commission of a violation of this chapter shall be seized and
				subject to forfeiture in the same manner and to the same extent as if it were
				used in the commission of a violation of section 274(a) of the Immigration and
				Nationality Act (8 U.S.C. 1324(a)).
						70707.Extension
				beyond territorial jurisdictionSections 70701 and 70702 apply even though
				the act is committed outside the territorial jurisdiction of the United
				States.
						70708.Claim of
				failure to comply with international law; jurisdiction of courtA claim of failure to comply with
				international law in the enforcement of this chapter may be invoked as a basis
				for a defense solely by a foreign nation. A failure to comply with
				international law shall not divest a court of jurisdiction or otherwise
				constitute a defense to any proceeding under this chapter.
						70709.Federal
				activitiesNothing in this
				chapter applies to otherwise lawful activities carried out by or at the
				direction of the United States Government.
						70710.DefinitionsIn this chapter, the following definitions
				apply:
							(1)AlienThe
				term alien has the meaning given that term in section
				70105(f).
							(2)Covered
				vesselThe term
				covered vessel means a vessel of the United States, or a vessel
				subject to the jurisdiction of the United States, that is less than 300 gross
				tons (or an alternate tonnage prescribed by the Secretary under section 14104
				of this title) as measured under section 14502 of this title.
							(3)Serious bodily
				injuryThe term serious bodily injury has the
				meaning given that term in section 1365 of title 18, United States Code.
							(4)United
				StatesThe term United States has the meaning
				given that term is section 114.
							(5)Vessel of the
				United StatesThe term vessel of the United States
				has the meaning given that term in section 70502.
							(6)Vessel subject
				to the jurisdiction of the United StatesThe term vessel
				subject to the jurisdiction of the United States has the meaning given
				that term in section
				70502.
							.
			(b)Clerical
			 amendmentThe analysis for such subtitle is amended by inserting
			 after the item relating to chapter 705 the following:
				
					
						707.Maritime
				  Law
				  Enforcement70701.
					
					.
			
